DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 01/17/2021 has been entered. Claims 16 and 20-30 are allowable based on applicant’s amendments. Applicant’s amendments also overcome objections and 112 rejections mentioned in the previous office action.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William C. Gehris on 02/22/2021.

The application has been amended as follows: 
In claim 16: replace a phrase “in line 17 by “the magnetic brake further”
In claim 16: add a phrase “, and wherein the brake shoe and the permanent magnet are situated in a closing direction of the brake disk” after a term “antiparallel” in line 19
Cancel claim 19

In Claim 20: replace a phrase “” in line 1 by “claim 16”
In Claim 21: replace a phrase “” in line 2 by “the brake disk”
In Claim 21: delete a phrase “” in line 3
In Claim 22: replace a phrase “” in line 1 by “claim 16”
In claim 22: replace a phrase “” in line 2 by “an annular surface of the magnetic brake”
In Claim 23: replace a phrase “” in line 1 by “claim 16”
In Claim 24: replace a phrase “” in line 1 by “claim 16”
In claim 28: replace a phrase “in line 6 by “the magnetic brake further”
In claim 28: add a phrase “wherein the brake shoe and the permanent magnet are situated in a closing direction of the brake disk” after a term “antiparallel,” in line 8

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 16 and 20-30 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 

Claims 16 and 20-30 are allowable among other elements and details, but for at least the reason “wherein the magnetic brake includes a stationary brake shoe and a brake disk movable relative to the brake shoe around the axis of the shaft and along the shaft and wherein the magnetic brake further includes a permanent magnet and a solenoid coil, a permanent magnetic field generated by the permanent magnet and a magnetic field generated by the solenoid coil, through which the first current flows, being antiparallel, and wherein the brake shoe and the permanent magnet are situated in a closing direction of the brake disk” 

The claims are now neither inherent nor obvious over prior art. As a result, these are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance, call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846